 PACIFICREDWOODCASKET CO.Pacific Redwood Casket Co., Inc.andMillmen andIndustrial CarpentersLocal No.262, United Broth-erhood of Carpenters and Joiners of America,AFL-CIO. Case 20-CA-9258April 29, 1975DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOOn December 31, 1974, Administrative Law JudgeMaurice M. Miller issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, Pacific Redwood Casket Co., Inc., SantaClara, California, its officers, agents, successors, andassigns, shall take the action set forth in the said recom-mended Order.DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Administrative Law Judge: Upon acharge filed June 5, 1974, and duly served, the General Coun-sel of the National Labor Relations Board caused a complaintand notice of hearing to be issued and served on PacificRedwood Casket Company,. Inc., designated as Respondentwithin this decision. The Complaint issued July 24, 1974,therein, Respondent was charged with unfair labor practicesaffecting commerce within the meaning of Section 8(a)(1) and(5) of the National Labor Relations Act, as amended. 61 Stat.136, 73 Stat. 519. On July 30, 1974, Complainant Union fileda first amended charge; that charge, however, merely con-firmed the charge previously filed with General Counsel'scomplaint as drafted, issued and served. Within Respondent'sanswer, duly filed thereafter, certain factual statements inGeneral Counsel's complaint were conceded; Respondent,however, denied the commission of any unfair labor practice.Pursuant to notice, a hearing with respect to this matterwas held at San Jose, California, on August 27 before me. The585General Counsel, Respondent, and Complainant Union wererepresented by counsel. Each party was'afforded a full oppor-tunity to be heard, to examine and cross-examine witnesses,and to introduce evidence with respect to pertinent matters.Following the hearing's close, General Counsel's representa-tive and Respondent's counsel presented oral argument; theirarguments were duly considered.Directly thereafter, pursuant to certain consensual agree-ments previously reached with General Counsel's representa-tive,Respondent's counsel, and Complainant Union's busi-ness representative, I rendered a decision, delivered from thebench, which the official reporter recorded, and transcribedsubsequently. Thatdecision-delivered to the parties in writ-ten form, thereafter, when they received their copies of therecord transcript-compassedstatements with respect to myfindings of fact, conclusions, and the reasons or basis thereforupon all material issues of fact, law, or discretion presentedon the record. On September 11, I issued a separate documentsetting forth my formal Conclusions of Law and recom-mended Order, which detailed my recommendations withrespect to the case's disposition. That document compassed,inter alia,statements regarding the "appropriate rule, order,sanction [or] relief' required to effectuate the policies of thestatute, with which Respondent herein would be required tocomply. See Administrative Procedure Act, 5 U.S.C. § 557(b)and (c), National Labor Relations Act, Section 10(c); andNLRB Rules and Regulations, Series 8, as amended, Section102.45, in this connection. On December 10, however, theBoard determined that-by delivering my decision from thebench, for later transcription as part of the writtenrecord-I had not "satisfactorily" complied with the require-ments of Section 10(c) of the statute, as amended, and Section102.45 of the Board's Rules and Regulations with regard tothe preparation of a written decision. This matter was, there-fore, remanded for the preparation and promulgation of asubsequently drafted, postheanng, decision. That decisionfollows.FINDINGS OF FACTUpon the entire testimonial record, documentary evidencereceived, and my observation of the witnesses, I make thefollowing findings of fact:IJURISDICTION 'Respondent raises no question herein with respect to Gen-eralCounsel's jurisdictional claim.Upon the complaint'srelevant factual allegations-specifically, those detailedwithin the second paragraph thereof-which have not beencontroverted, and on which I rely, I find that Respondentwas, throughout the period with which this case is concerned,and remains, an employer within the meaning of Section 2(2)of the Act, engaged in commerce and business activitieswhich affect commerce within the meaning of Section 2(6)and (7) of the statute. Further, with due regard for presentlyapplicable jurisdictional standards, I find assertion of theBoard's jurisdiction in this case warranted and necessary toeffectuate statutory objectives.217 NLRB No. 105 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDIICOMPLAINANT UNIONMillmen and. Industrial Carpenters Local No. 262, UnitedBrotherhood of Carpentersand JoinersofAmerica,AFL-CIO, designated as Complainant Union herein, is alabor organizationwithin the meaning of Section 2(5) of theAct, as amended, which admits certainof Respondent's em-ployees to membership.IIITHE UNFAIR LABOR PRACTICEA. IssueThis case presents a single, clear-cut question: Whether,during their April 15, 1974 contract negotiations, Complain-ant Union's spokesmen and Respondent's representativesreached a final "meeting of the minds" regarding the termsof a collective-bargaining contract, which Respondent's rep-resentatives subsequently refused to confirm by signing adocument which embodies those terms. General Counselseeks a determination that a complete consensus-which Re-spondent was bound, thereafter, to confirm-was reached.Respondent's counsel, however, contends:First,that thefirm's negotiators-though they participated, fully, duringthe April 15 discussions noted-lacked authority to commitRespondent by their signature, with respect to any documentpurporting to embody whatever agreement those discussionshad produced;Second,and more importantly, that whateverostensible consensus the negotiators for the parties may havereached, during their April 15 discussions, was reachedmerely because Respondent's representatives believed -vio-lence might result, directedagainstRespondent's plant or thehomes of Respondent's management representatives, shouldno complete agreement be achieved. In short, Respondentcontends that the contractual consensus which the partiesostensibly reached, during their April 15discussions, was aconsensusreached under duress-which did not reflect atrue, uncoerced, meeting of the minds-and that, therefore,thisBoard should find there was, really, no agreementreached on that date.B. Facts1.Backgrounda.Respondent's businessRespondent, throughout the calendar year 1974 periodwith which this case is concerned, functioned-as a Californiacorporation, with its principal place of business located inSanta Clara, California, where it engaged in casket manufac-ture. The firm had been incorporated, sometime during Feb-ruaryorMarch 1972, 2 years previously. (Priorthereto-throughout a period which began during 1967, atleast, and,ran until the firm's stated incorporation date-ithad functionedas a sole-proprietorship, with Mr. Dale-Rey-nolds as proprietor.) Following the firm's formal incorpora-tion,Reynolds became Respondent's president and generalmanager. Mr. Ronald Jaech functioned as the firm's secre-tary-treasurer and operations manager. Mr. Robert B. John-ston became chairman of Respondent's board of directors.(Chairman Johnston was, concurrently, president and gen-eral manager of San Fernando Casket Company, a SouthernCalifornia firm; he was, likewise, chairman of that firm'sboard of directors. San Fernando Casket Company, through-out the period with which we are concerned, held one hun-dred percent of Respondent's capital stock.) Messrs. Rey-nolds and Jaech functioned as Respondent's responsible,on-the-spot, managerial heads; Mr. Johnston maintained hisbusiness headquarters in Southern California, where San Fer-nando Casket Company's plant facility was located.b.Respondent's collective-bargaining historyComplainant Union's first collective-bargaining contractwith Respondent's noncorporate predecessor was negotiatedsome,time during1967, fora 2-year term. Successive con-tractswere negotiated, thereafter, during 1969, 1970, and1971; the last-designated contract, negotiated with a January31 effective date, covered a 3-year term, with a January 31,1974 termination date. Both of Complainant Union's mostrecent contracts-covering the 1970-71 and 1971-74 peri-ods, respectively-were negotiated and signed by Reynolds,then a sole proprietor, with a labor relations consultant'shelp.2.Complainant union's recent negotiationsa.Preliminary statementWe are concerned, herein, with certain 1974negotiations,during which Complainant Union's representatives and Re-spondent's Santa Claramanagerialheads were discussingproposed modifications with respect to their 1971-74 con-tract,recently terminated.With respect thereto, certainpreliminary factual determinations may be made.Inter alia,Respondent has conceded that General Counsel's complaintherein-more particularly paragraph 6 thereof-properly de-fines the bargaining unit which should be considered appro-priate for contractual purposes. The complaint defines thatbargaining unitas follows:All productionand maintenanceemployees, including ship-ping and receiving employees of the Employer, at its SantaClara,California, location, excluding office clerical em-ployees, salesmen, guards, and supervisors, as defined in theAct.I find the bargaining unit, thus defined, proper for presentpurposes.Respondent further concedes, and I find,that-throughout the period with which we are presentlyconcerned-the Complainant Union has represented amajority of Respondent's employees within the specific unitherein found proper for collective-bargaining purposes.b.The negotiationsComplainantUnion'scurrent business representative,Gordon F. Franco, together with a three-member plant com-mittee, has held a series of collective-bargaining sessions withRespondent's representatives, looking toward their contract'smodification and renewal.These negotiating sessions beganin February 1974; before April 15, five sessions had beenconcluded. (Messrs. Reynolds and Jaech, together with Mr.E.H Gummerson, and Chet Keil, labor relations consult- PACIFIC REDWOOD CASKET CO.587ants, had functioned as Respondent's representatives.) Theparties' first negotiating session was held on February 11,1974; successivesessionswere held, thereafter, on February21, on some date early in March, March 29 and April 2,respectively.Thereafter, a sixth session was convened onApril 15 with a Federal conciliator present; the discussionswhich took place during that session will be reviewed in detailfurther within this decision.Business Representative Franco's testimony herein, pro-vides a detailed recapitulation with regard to contractualdiscussions which took place during these various bargainingsessions,beginning with February 11 and running throughthe parties'April 2 conference. However, that testimony,within my view, requires no summarization within this deci-sion. (Franco's proffered recollections, regarding the generalcourse of these negotiations, have not been significantly chal-lenged, controverted, or qualified by Respondent'smanage-ment representatives.) With due regard for the business repre-sentative's testimonial recitals-plus certain stipulations-Ifind determinations warranted: That Complainant Union'snegotiators were notified with respect to Respondent's incor-poration; that several substantiveagreementswere reachedwith respect to certain proposed contractual modifications;that the parties, further, either "agreed" or shared a tacitconsensus whereby certain contractual provisions, with re-spect to which no changes were being proposed, would be"carried over" without change from their 1971-74 contract,within any new contract which they might ultimately negoti-ate; and that, with respect to certain other proposed contrac-tua 1 modifications regarding which no consensus had thereto-fore been reached, Respondent's negotiators presented aso-called "final offer" during the parties' April 2 conference,which Business Representative Franco promised to presentbefore Complainant Union's membership, for their consider-ation.On April 3, Franco visited Respondent's Santa Clarafacility and met there with Respondent's workers; the firm'sproposals were detailed, with respect to those matters whichhad not previously been settled. Complainant Union's busi-ness representative told Respondent's workers,inter alia,that-shouldRespondent'sseveralproposalsberejected-they would "very possibly" find themselves re-quired to strike, for the purpose of persuading Respondent toproffer better contract terms. A secret ballot vote was taken;Respondent's contractual proposals were, unanimously, re-jected.Accordingly, Respondent's representatives were told,shortly thereafter, that their "final offer" had been turneddown, and that Respondent's Santa Clara facility was beingstruck, effective that very morning.,(Complainant Union's declared strike did, indeed, takeplace; it continued through Tuesday, April 16,terminatingthe following day, when Respondent's employees resumedwork, under circumstances which will be considered, further,within this decision.) On or about April 13 or 14, so therecord shows, someone-possiblyBusinessRepresentativeFranco,orpossiblyRespondent'slaborrelationsconsultant-suggested that renewed negotiations betweenComplainantUnion's representatives andRespondent'sspokesmen, with a Federal conciliator's help, might be worth-while. (I note that April 13 was a Saturday; April 14, 1974was a Sunday. Most probably, renewed negotiations werefirst suggested on some other day, probably a weekday; thesuggestion's precise date, however, need not be determined.)Pursuant to this suggestion, Franco communicated with Fed-eralConciliatorGriffin;Complainant Union's negotiatorsand Respondent's representatives were, thereafter, requestedto renew their negotiations on Monday, April 15, within theMountain View, California, office maintained by Beard,Gummerson and Keil, Respondent's labor relations consult-ants. The parties convened, pursuant to request.Consistently with a practice which Federal conciliatorsseem to follow routinely, when confronted with situations ofthis kind, Complainant Union's negotiators, Business Repre-sentative Franco and his plant committeemen, were quar-tered in one room, while Respondent's negotiators-spe-cifically, Reynolds and Jaech, together with their two laborrelations consultants-remained within another. The Federalconciliator constituted himself a conduit for communi-cations, then, between the two negotiating groups; heshuttled between their two rooms, and recapitulated, foreach group of negotiators, whatever suggestions or pro-posals their opposite numbers proffered.When Conciliator Griffin conferred initially with Com-plainant Union's spokesmen, pursuant to this procedure,he was provided with a capsule summary of their viewpointwith respect to those matters which had not, previously,been settled. However, Franco's composite testimony, indirect and cross-examination, regarding their further con-versation-which I credit, since it comports with logicalprobability, and stands in the record without contradiction-reads as follows:He [Griffin] then informed us that the company now hada demand [which] was that it was to be an open shop[.]And I recall saying to him that we had come there inthe hopes of winding the strike down [,] and not increas-ing or widening the gap [,] and that this . . . wouldcertainly upset the troops [the rank and file]. That wewere trying to conclude the negotiations and notbroaden [their] base.The firm's new "open shop" proposal, concededly, reflecteda departure from Respondent's previous contractual propos-als. Following a further discussion, with regard to Complain-ant Union's several reasons for rejecting Respondent's mostrecent substantive proposals, Griffin declared that he wouldcommunicate further with Respondent's representatives.Respondent'snew"open shop" proposal, so I find, hadbeen developed during a three-way discussion between Chair-man of the Board Johnston, President Reynolds, and Secre-tary-Treasurer Jaech, shortly after Complainant Union'sstrike began. Respondent'smanagementrepresentatives had,duringthat discussion, consensually determined-that becauseof their firm's somewhat straitened financial situation andless-than-favorable competitive position, contractual changescalculated to permit "open shop" plant operations wouldpermit them to exercise managerial flexibility, which wouldenable Respondent to meet competitivechallengesand relievewhat might otherwise becomea seriousfinancial emergency.The proposed contractual change, whatever its motivationmay have been had, therefore, been communicated to Con-ciliatorGriffin, for transmittal to Complainant Union'snegotiators. The Federal mediator, so the record shows, had 588DECISIONSOF NATIONALLABOR RELATIONS BOARDpassed on Respondent's proposal; Complainant Union'snegative reaction has previously herein been noted.With respect to what happened thereafter, Reynolds andJ-aech both testified. Their proffered recollections, regardingthe report which Conciliator Griffin conveyed to them, differsomewhat in phraseology; for present purposes, however,their testimonial recitals may be considered mutually cor-roborative. Respondent's secretary-treasurer testified as fol-lows:Mr. Griffin told us that Mr. Franco was not at all happywith the open shop proposal. We were told that thecommittee would not be happy with this and he mighthave some trouble with his men. He did not know what.Or, at least, this was what was conveyed to us . . . Mr.Griffin stated to Mr. Reynolds and myself, that theremight be a possibility of violence. At that time, I believe,Mr. Reynolds . . . stated that that was fine. They couldtear the building down. Mr. Griffin then came back tostate,well, it may not be just the Company itself, butmaybe one of our homes.Reynolds, Respondent's president, proffered a substantiallysimilar,but more dramatically phrased, recital. His tes-timony follows:Well, as I recall . . . I think hesaid,IhitGordon[Franco] with your open shop proposal, and [he] said hedidn't know if he would be able to control his troops ifhe went back to them with that. I think that was howthe statementwas made. I'm notquite sure about thewords, but more or less along thatline . . . Isaid, whatdo you mean, control his troops. You mean if they comeover and blow the plant up, that solves the whole prob-lem, nobody has to go to work then . . . I was kind ofmaking ajoke out of it, at the time, by the way. Mr.Griffin said that, remember, this doesn't necessarilyhave to confine itself to the plant.Conciliator Griffin then suggested that Respondent's negotia-tors should "get together" with whomever they might haveto call in Southern California, and discuss "what [theycould] do" to "drop this [open shop]clause" andreach somesort of peaceful settlement.Pursuant to this suggestion, Jaech promptly telephonedRespondent's board chairman. Johnston was told, accordingto Jaech's sketchy testimony, what Conciliator Griffin hadconveyed.Whilea witness,herein, Johnston's recollectionwas somewhat more specific. He testified that:The message conveyed to me was that therewas a possi-bility of violence-through the mediator, the federalmediator-if we did notcometo some type of an agree-ment.I said that under no circumstances did I want anyviolence or the possibility of putting my people in anypersonal jeopardy . . . Possible fire bombing of theirhomes . . . I told [Mr. Jaech] to get with the federalmediator and try tomake sometype of anagreementConciliatorGriffinhad,meanwhile, told ComplainantUnion's negotiators that Respondent's spokesmen were tele-phoning,Los Angeles, to discuss their "open shop" proposalwith "some [never named] individual" there. When Jaechreported that Respondent's new "open shop" proposal wouldbe dropped-while requesting the federal mediator to pursuenegotiations further-the latter promptly reported Respon-dent's reversal of position to Complainant Union's commit-tee.Discussions between the parties, with respect to varioussubstantive contractual proposals, were thereupon resumed.During a conference which Griffin called-with Complain-ant Union's negotiators and both of Respondent's laborrelations consultants present-they finally reached a contrac-tual consensus. (For present purposes, the various contrac-tual provisions which were thereby settled need not berecapitulated. Suffice it to say that give-and-take negotiationswith respect to five designated matters regarding which noprior agreement had been reached-pension plan improve-ments,Complainant Union's proposed dental care plan, par-tial retroactivity for newly negotiated wage rates, deferredeffective dates for future raises payable during the contract'sprojected three year term, and defined wage increments bywhich Respondent would advance newly hired workers fromtheir starting rates every 3 months until they reached contrac-tual scale rates-were satisfactorily concluded.)The negotiators-more particularly, Conciliator Griffinand Complainant Union's committee, together with Messrs.Gummerson and Keil, Respondent's labor relationsconsultants-then reviewed their "whole package" coveringthose matters with respect to which consensus had previouslybeen reached, together with their newly negotiated contrac-tual provisions.ComplainantUnion's committeemen de-clared their complete "agreement" with Respondent'snegotiators, and promised that the product of their discus-sions would be recommended for ratification by ComplainantUnion's membership. In this connection, Business Represen-tative Franco testified, credibly and without contradiction,that:I did inform Mr. Gummerson that I would call him laterthateveningto let him know the results of the meetingand he turned to me and said, okay, we have 'a deal. And,I said, yes, subject to ratification, the committee willrecommend, then each of the committee members didverbally say that they would recommend it . . . I did sayto Gummerson that I would call him in respect to whatthe outcome was, and that I would draft up the changesif they were accepted and present [them] to him and tothe Company for their review to see that I had incor-porated all the changes. And he said, all right.Before their April 15 bargainingsessionconcluded, theparties-so I find-reached a furtherconsensual"under-standing"with respect to when Respondent's employeeswould resume work. The present record reflects some slightlyvariant recollections with respect to precisely how that "un-derstanding" was reached.BusinessRepresentative Francorecalled a query directed to Labor Relations ConsultantGummerson, which the latter relayed to Respondent's secre-tary-treasurer; Jaech, so Franco testified, suggested Wednes-day, April 17 for their work resumption. However, Complain-ant Union's committeeman, Henry Perry, recalled thatPresidentReynolds had set April 17, during a generalconversation-with all parties present-which followed their PACIFIC REDWOOD CASKET CO589contract settlement.Whatever the circumstances, Respon-dent's employees were, clearly, directed to resume work April17;with this matter settled, the meeting concluded. Thatnight, I find, Franco telephoned Gummerson; he reported thecontract's ratification; it had, in fact, been ratified by secretballlot.The labor relations consultant declared his satisfac-tion, and promised to notify Respondent's president.On April 17, pursuant to their prearrangement, Respon-dent's workers-save for two-did, in fact,resumework. Therecord warrantsa determination,whichImake,that theirhourly wage rates, thereafter, were higher than those whichhad prevailed before their strike; these new rates, so I find,were consistent with theparties'April 15 consensual commit-ments.Sometime shortly after April 16, and possibly within 2 daysthereafter, so Franco credibly testified, he prepared a draftcollective-bargainingagreementwhich reflected the contrac-tual consensus reached by Respondent's managerialrepresen-tatives and Complainant Union's spokesmen, during theirApril 15 discussions. (Franco's testimonial recollections,which I credit, reveal that he did this by taking a copy ofComplainant Union's recently terminated contract with Re-spondent herein, pasting into that document typewritten ver-sions of various revised contractual provisions with respect towhich consensus had been reached during their six bargain-ing sessions,and makingphotocopies of the document thusmodified.) Draft contract copies, thus prepared, were thenmailed to Labor Relations Consultant Gummerson and Re-spondent's place of business.Somedays later, I find, Francotelephoned Gummerson; regarding their conversation, Com-plainant Union's businessrepresentative testified:I asked Mr. Gummerson if he had a chance toreview the contract I had mailed to him and he said, yes,that he had found nothing wrong with it, that it hadtruly represented all the changes that had takenplace inthe negotiations.Within a few days thereafter, Franco visted Respondent'splant; there he conferred with President Reynolds and Re-spondent's secretary-treasurer. They reported that Labor Re-latnons Consultant Keil had reviewed Complainant Union'sdraft contract with them. The business representative testi-fied, credibly and without significant contradiction, that:Mr. Reynolds stated that he had found nothing wrongwith the agreement. I then asked him to sign the agree-mentand they informed me that they would have to sendit to Los Angeles. I asked them, what goes on? Youpreviously signed the-agreements in the past and howcome now you say you have to send it to Los Angeles?And they said, Well, we are instructed to send it to LosAngeles and this is what we will have to do. At thispoint, I addressed Mr. Reynolds and Mr. Jaech, and saidto them, Well, if you can'tsignit,how about initialingit.Will you initial the changes? . . . [Mr. Reynolds]turned to Ron [Jaech] and said, since you are sittingdown, Ron, why don't you do it? Ron indicated that hewould, and we sat there and Ron and I . . . went overeach section individually to be sure that the proper lan-guahad been incorporated into the agreement. Afterthe initials were placed on all the sections by Mr. Jaech,he said he would put it-in the mail to Los Angeles thatday and that within a couple of days, we would probablyhave it back.Complainant Union's businessrepresentative testified, credi-bly, that during this conversation neither Reynolds nor Jaechmentioned "who they had' to send [the draft contract] to"down in Los Angeles. Franco's testimony, further, warrantsa determination, which I make, that they did not mention thepurpose for which the document would be forwarded there;Respondent's secretary-treasurer merely said that some "fel-low" in Los Angeles wanted to "see" what had been nego-tiated.While a witness, Respondent's secretary-treasurer purport-edly recalled making statements that Respondent's boardchairman was a Southern Californian; that they had been "intouch" with him, throughout the negotiations by telephone;and that "all such documents had to be approved" by him.This testimony, however, was not proffered when Jaech firstrecapitulated the plant conversation with which we are pres-ently concerned; it was given subsequently, when promptedby leading questionsWhile testifying in this connection, Ja-ech's witness-chair demeanor further suggested some hesita-tion; within my view, it reflected lack of certainty or convic-tion.His testimonial recital, with respect to what Franco wastold, thus lacks persuasive thurst. Upon this note, Franco'splant conference with Respondent's management representa-tives terminated. During the 4 weeks which followed, so Ifind,Complainant Union'sbusinessrepresentative heardnothing further.On or about May 31 thereafter, Franco again visited Re-spondent's plant. Secretary-Treasurer Jaech was asked, so Ifind, whether their draft contract had been returned from LosAngeles; he replied negatively, declaring that he would checkto see what had happened.During his plant visit, so Complainant Union's businessrepresentative credibly testified, he noted that Respondent'sstock of casket materials was relatively low. Respondent'ssecretary-treasurer, responding to his query with respect tothis situation, declared that their recently concluded strikehad hurt Respondent financially; the firm, Jaech reported,was then shipping finished caskets, so that it could therebygarner sufficient funds to make further raw material pur-chases. Franco considered this explanation believable; and hethereupon left Respondent's plant.Later that day, however, Complainant Union's shop stew-ard telephoned the business representative; he reported thatReynolds and Jaech had told Respondent's workers theirplant was being closed, and that they (the workers) shouldlook for other jobs. Complainant Union's business represen-tative promptly telephoned Respondent's facility. Jaech con-firmed Shop Steward Perry's report that the plant was beingclosed, contending that he had that very day received tele-phone "instructions" from Los Angeles, with respect thereto,following Franco's earlier plant visit. During their conversa-tion, Complainant Union's business representative,so I find,queried Respondent's secretary-treasurer, once more, regard-ing "this [Los Angeles] character" but was told that Respon-dent's local management representatives were "not at liberty"to provide his name. Complainant Union's charge, herein,was filed some 5 days later. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARD'The, record, though not fully developed in this regard,warrants a determination,which I make,that Respondent'splant has, indeed, been closed. When this case was heard, noproduction activity whatsoever, was being carried on there.Respondent's workers,seemingly,have all been terminated.The record suggests, further, that Respondents physicalassets-save for the firm's plant facility which wasrented-may have been transferred, or that they are currentlyin the process of being transferred,to somepurchaser. Nodeterminations can be considered warranted, however, withrespect to whether or not the plant will be reopened withinthe foreseeable future for casket production.C. ConclusionsUpon this record, determinations seem clearly warrantedthat,Complainant Union's negotiators and Respondent'sspokesmen, during their negotiations between February 11thand April 15th specifically, reached a complete contractualconsensus with respect to all matters which they had dis-cussed; that Complainant Union'sbusinessrepresentative,thereafter, prepared a draft contract which correctly reflectedtheir consensus; that Respondent's secretary-treasurer subse-quently signified his concurrence therewith when he "ini-tialed" the various textual changes, from their prior contract,which had been compassed therein; -but that ComplainantUnion's contractual' draft document, submitted for Respon-dent's execution, has not been, thus far, signed byany prop-erly authorized management representative.I so find.Respondent contends, now, that Secretary-Treasurer Jaechand Respondent's president, though they participated fully,throughout the collective-bargaining negotiations reviewedherein, had never been "authorized" properly to commit Re-spondent, by their signatures, with respect to any documentwhich purported to reflect a contractual consensus reachedtherein. This contention, within my view, merits rejection forseveral reasons.First:The record, considered in totality, war-rants a determination, which I make, that, despite Respon-dent's change in legal status from a sole proprietorship to acorporation, formalized during the parties' prior contractterm, the Complainant Union's negotiators were never told,while negotiations were in progress, that Respondent'schange in legal status had, in any way, limited the presump-tive authority which President Reynolds and Respondent'ssecretary-treasurer possessed to commit their firm, with re-spect to whatever collective-bargaining consensus thosenegotiations might produce.Second:The testimonial recordshows, rather, that when the parties reached their April 15contractual consensus, the fact that President Reynolds andSecretary-Treasurer Jaech were not, then, qualified to con-firm their verbal commitments was not even known to them;they had never been advised previously regarding BoardChairman Johnston's intention to limit their corporate au-thority, in that regard, and were not told until some time aftertheir verbal "assent" with respect to a complete contractualsettlementwas communicated to Complainant Union'snegotiators. President Reynolds so testified; while a witness,he recalled that:Well, I went through the collective-bargaining sessionswith the idea in mind that I did have authority to bindthe company to a collective-bargaining agreement. Onabout the 16th or 17th of [April], contact with Mr.Johnston, he advised me at that time to let him, hewanted to be sure to go over this agreement before theCompany agreed to it . . . I think that was about thetime we called him to tell him that we would be goingback to work.I conclude, therefore, that when Respondent's president andsecretary-treasurer confirmed, both directly and throughtheir labor relations consultants, that a contractual consensushad been reached, the Complainant Union's negotiators werefully entitled to consider such cumulative communicationsbinding with respect to Respondent's commitment. Accord-ingly, I find that Respondent'smanagementrepresentatives,when their considered verbal "assent" with respect theretowas communicated, bound Respondent to confirm theirApril 15thconsensus,and to sign whatever documents setforth its terms.Respondent's further contention, that whatever purportedagreements the negotiators may have reached reflected a con-sensusreached under duress which did not derive from anytrue, uncoerced, meeting of their minds, likewise carries nopersuasion.First:The record provides no reliable, probative,or substantial, support, whatsoever, for a factual determina-tion that Complainant Union's business representative everproffered threats of violence. Franco's testimony, which pro-vides the sole direct record we have with respect to his reac-tionwhen confronted with Respondent's newly proffered"open shop" contract proposal, reveals his declaration,merely, that Respondent's proposal would "certainly upset"his bargaining constituency. That comment, within my view,conveys no "threat" with respect to prospective violence.Second:The testimonial recollections of President Reynoldsand Respondent's secretary-treasurer taken at face value,might conceivably warrant a determination that Griffin, theFederal mediator, when he reported Franco's comment, didmention possible violence. I note, however, that neither Rey-nolds nor Jaech claimed, when they recapitulated Griffin'sreport, that he had attributed those comments regarding pos-sible violence directly to Complainant Union's business rep-resentative.The mediator's reported comments, were I toconclude,arguendo,that they were really made-consistentlywith the testimony of Respondent's management representa-tives, reflect nothing more than his (Griffin's) speculativeextrapolations,bottomed on whatever specific remarksFranco had previously made. Should I, therefore, concludefrom their testimony that Respondent's representatives reallybelievedFranco had threatened possible violence, I would,nevertheless, be constrained to conclude further that theirbelief derived from their misconstruction of Griffin's report.Third:Respondent'smanagementrepresentatives - testifiedthat Conciliator Griffin's comments, with regard to possibleviolence,were proffered in conjunction with his report ofBusinessRepresentative Franco's reaction to Respondent'sbelated "open shop" proposal, merely. Nothing whatever canbe found, within the present record, calculated to supportpersuasively Respondent's contention that Griffin reportedthe possibility of violence shouid the parties, then and there,fail to reach a consensus generally, with respect to contractterms. PACIFIC REDWOOD CASKET CO.591While awitness, Respondent's board chairman did testify,that he was told violence was possible should his negotiatorsfail to conclude"some type of an agreement"generally.Secretary=Treasurer Jaech,however,testified,summarily,that Johnston was merely told "what,was conveyed" whenthe federal mediator reported:the record warrants a determi-nation, which I have made, that Conciliator Griffin had con-veyed nothing more than Complainant Union's stronglynegative reaction to Respondent'snewly proffered "openshop"proposal.If Respondent's management representativesreally derived such a broadly framed"impression"from Con-ciliatorGriffin's comments,their impression clearly restedupon a mistake of fact with respect to what he said,for whichComplainant Union cannot reasonably be held responsible. Iconclude, therefore,that Respondent's claim of duress,suffi-cient to deprive the firm's negotiators of their freedom of willand preclude a true "meeting of minds," thereby cannot beconsidered a tenable claim upon this record.Research thus far reveals no Board cases which dealspecifically with"duress" claimed to constitute a defense, inconnection with Section 8(a)(5) charges.However, the basicprinciples of contract law teach that proven"duress" de-stroys the true freedom of consent required when partiesnegotiate contracts,and can prevent the formation of bindingcommitments,25 Am. Jur. 2d,Duress and Undue Influence,§§ 1-3, 10-14, pp. 353-372; 17 Am.Jur. 2d,Contracts, § 153,pp. 504-505. Further,this Board has been told-within aUnited States Supreme Court decision-that it may properlyconsider proven union misconduct material,when reachinga preliminary decision with respect to whether it should,within its discretion,entertain and- proceed upon charges.N.L.R.B.v. Indiana&Michigan Electric Company,et al 318U.S. 9, 18-19(1943).The Board,in short, may properlywithhold or dismiss complaints when satisfied that their un-derlying charges are "so related to a course of violence anddestruction"as to constitute an abuse of the Board's process.Such determinations with respect to disqualifying unionmisconduct,however, cannot be lightly made; they must bebottomed,like other Board findings,on reliable,probative,and substantial evidence.In this connection,the SupremeCourt has commented-withinIndiana&Michigan ElectricCompany, supra,pp. 28-29, specifically that:Charges that violence has been threatened or encouragedare frequent and easy in negotiations that proceed in anair of belligerency.Both sides regard labor relations astough business,and not only vital interests but passionsand sensitivities as to prestige are involved.Neither sideis lightly to be held answerable for acts where responsibil-ity cannotbe fixed.Few tasks of leadership are moredifficult than those which confront those who representlabor.If they are gentle, they are often unheeded; and ifthey are blunt, they are often held up as menacing.[Emphasis supplied.]Mindful of this judicialcaveat,I have concluded that Respon-dent's defensive presentation herein,particularly counsel'scontention that Respondent'smanagement representativeswere subjected to legal duress, lacks persuasive testimonialsupport. Accordingly, I conclude, consistently with GeneralCounsel's contention,that Complainant Union's negotiatorsand Respondent's spokesmen,during their April 15 negotia-tions, did reach a viable contractualconsensuswhich Re-spondent'smanagement representativeswere thereafterbound to confirm.Thereafter, since their contractual consensus was reached,Complainant Union has, I find, requested Respondent's man-agement representatives to confirm their complete"agree-ment" by- signing a -contractual draft document whichconcededly compasses correctly their negotiated agreement'sterms.No such written contract has been signed; Respon-dent's failure to sign consistently with Complainant Union'srequest, I find, clearly constitutes a refusal to bargain in goodfaith within the -meaning of the statute.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's course of conduct set forth in Section III,above, since it occurred in connection with Respondent'sbusiness operations described in General Counsel's Com-plaint, and concededly described correctly therein, has had,and continues to have, a close,intimate,and substantial rela-tion to trade, traffic, and commerce among the several states;absent correction such conduct would tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAWIn view of my previously stated findings of fact, and uponthe entire record in this case, I make the following conclu-sions of law:1.Pacific Redwood Casket Co., Inc., Respondent herein,is an employer within the meaning of Section 2(2) of the Act,engaged in commerce and business activities which affectcommerce, within the meaning of Section 2(6) and (7) of theAct, as amended.2.Millmen and Industrial Carpenters Local No. 262,United Brotherhood of Carpentersand Joinersof America,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act as amended, which admits certain ofRespondent's employees to membership.3.All production and maintenance employees, includingshipping and receiving employees of Respondent at its SantaClara,California, location, excluding office 'clerical em-ployees, salesmen, guards, and supervisors, as defined in theAct, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act,as amended.4 At all times material hereinsinceFebruary 11, 1974,when representatives of Respondent and Complainant Unioncommenced their 1974 negotiations looking toward a newcollective-bargaining agreement,Complainant Union hasrepresented a majority of Respondent's employees within thebargaining unit herein found appropriate for collective-bar-gaining purposes. By virtue of Section 9(a) of the Act, Com-plainant Union has been, and is now, entitled to recognitionas the exclusive representative of Respondent's employeeswithin the unit described, for the purpose of collective bar-gaining with respect to their rates of pay, wages, hours ofwork, and other terms and conditions of their employment.5.By failing and refusing since April 15, 1974, to executea written agreement with Complainant Union, embodying 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovisions relative to wages, hours, and other terms and con-ditions of employment, with respect to which the parties hadreached a contractualconsensus,Respondent has refused,and is refusing to bargain collectively with Complainantunion,and thereby has engaged in, and continues to engagein, an unfair labor practice within the meaning of Section8(a)(5) of the Act, as amended.6.By such failure and refusal, Respondent has likewiseinterfered with, restrained, and coerced, and is interferingwith, restraining, and coercing, its employees in their exerciseof rights which Section 7 of the statuteguarantees, andthereby has engagedin, andcontinues to engage in, an unfairlabor practice within themeaningof Section 8(a)(1) of theAct, as amended.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within themeaningof Section2(6) and (7) of the Act, as amended.REMEDYSince I have found that Respondent has committed, andhas thus far failed to remedy a specific unfair labor practicewhich affects commerce, I shall recommend that it be orderedto cease and desist therefrom, and to take certain affirmativeaction, including the posting of appropriate notices, designedto effectuate the policies of the Act, asamended.Specifically,sinceI have found that Mr. Reynolds and Mr.Jaech, functioning in Respondent's behalf, have, despite aproper request, failed and refused to sign the draft document,correctly reflective of the contractual consensus reached dur-mg their April 15 bargainingsession,which ComplainantUnion's representative has proffered for their concurrence,my recommendation will be that Respondent, functioningthrough some properly authorized representative, shouldnow be required to sign, upon request, copies of the draftcontract which Complainant Union's representative has sub-mitted for review and signature. Further, I shall recommendthat Respondent be required to comply with those contractterms, retroactively to the effective date set forth therein, andmake its employees whole for any losses which such em-ployees may have suffered by reason of Respondent's unlaw-ful refusal thus far to sign the contract in question. SeeHuttigSash and Door Company,151NLRB 470, 475 (1965),enfd. as modified 361 F.2d 217 (C.A. 4);Ogle ProtectionService, Inc., and James L. Ogle.149 NLRB 545, 547-548(1964) enfd. in part, 375 F.2d 497. Whatever backpay may berequired to make Respondent's workmen whole for any losseswhich they may have suffered should bear 6-percent interest peryear, from the date or dates when such sums would have beenpayable. SeeIsis Plumbing & Heating Co.,138 NLRB 716(1962), in this connection.Upon my findings of fact previously stated, the foregoingconclusions of law, and the entire record, I hereby issue,pursuant to Section 10(c) of the Act, as amended, the follow-ing recommended:IIn the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.ORDER'Respondent, Pacific Redwood Casket Co., Inc., its officers,agents successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with ComplainantUnion, on behalf of workers within the unit herein foundappropriate for the purposes of such collective bargaining, byfailing or refusing to sign, upon request, the draft collective-bargainingcontract which Complainant Union's representa-tive prepared and submitted for signature in Respondent'sbehalf shortly after April 15, 1974, which draft contract em-bodied those provisions relative to wages, hours, and otherterms and conditions of employment, with respect to whicha contractual consensus had been reached on and before thatdate, or by refusing to comply with that collective-bargainingcontract's terms, retroactively to its consensually agreed-upon January 31, 1974, effective date:(b) Interfering with, restraining, or coercing their em-ployees, in any like or related manner, with respect to theirexercise of rights which Section 7 of the Act, as amended,guarantees.2. Take the following affirmative action, which will effectu-ate the policies of the Act, asamended:(a) Upon Complainant Union's request, signthe draft col-lective-bargaining contract which Complainant Union's rep-resentative submitted for Respondent's execution shortlyafter April 15, 1974, and comply with that contract's terms,retroactively to its consensually agreed-upon January 31,1974, effective date, making Respondent's employees wholefor any losses suffered by reason of its prior failure or refusalto sign the designated contract, in the manner set forth withinthat portion of my previously promulgated decision wherein"remedy" matters are discussed:(b) Preserve, upon request, until compliance with the pro-visions of this order, and make available to the Board and itsagents, for examination and copying, all payroll records, so-cial security records, timecards, personnel records and re-ports, and all other records relevant and necessary to reachdeterminations with respect to whatever backpay amounts, orfurther payments, may be due Respondent's employees pur-suant to this order:(c) Post at Respondent's present or former place of busi-ness in Santa Clara, California, if Respondent is presentlyconducting business operations there or resumes such opera-tionshereafter,copiesof the attached notice marked"Appendix "Z Copies of the notice, on forms provided bythe Regional Director for Region 20, as the Board's agent,shall be posted, immediately upon their receipt, after beingduly signed by Respondent's representative.When posted,they shall remain posted for 60 consecutive days thereafter,102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposesz In the event that the Board's Order is enforced by a judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National LaborRelations Board."- PACIFIC REDWOOD CASKET CO.-593in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by Respondent to ensure that these notices are notaltered, defaced, or covered by any other material;(d) Send to each employee within the bargaining unitherein found appropriate, whose name appeared on Respon-dent's Santa Clara payroll on the designated January 31,1974, effective date of the contract which Respondent hasherein been directed to sign, or whose name has since thatdate appeared on Respondent's payroll, a copy of the afore-said notice. Copies of the notice, on forms provided by theRegional Director for Region 20, as the Board's agent, shallbe mailed, immediately upon their receipt, after being dulysigned by Respondent's representative, to the said employees,directed to their last known addresses:(e) File with the Regional Director for Region 20, as theBoard's agent, within 20 days from the date of this Order, awritten statement setting forth the steps which Respondenthas taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, during which all parties were given an oppor-tunity to present -evidence and argument, it has been deter-mined that we violated the law by committing certain Unfairlabor practices. In order to remedy such conduct, we arebeing required to post this notice. We intend to comply withthis requirement, and to abide by the followingcommitments:WE WILL NOT interfere with,restrain,or coerce ouremployees, through any course of conduct evidencing arefusal to bargain, with respect to their exercise of rightswhich Section 7 of the National Labor Relations Act, asamended,guarantees.WE WILL, upon the request of Millmen and IndustrialCarpenters Local No. 262, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, sign a writ-ten contract which incorporates the terms of the con-tractualconsensuswe reached with that labororganization's collective-bargainingrepresentatives onApril 15, 1974, with a designated January 31, 1974 re-troactive effective date.WE WILL make whole all persons who were in our em-ploy on the written contract's designated effective date,together with those who have been employed by us sincethat date, for anylosseswhich they may have sufferedby reason of our prior failure or refusal to execute thewritten contract above mentioned.PACIFIC REDWOOD CASKET CO, INC